STEPHEN F. WILLIAMS, Circuit Judge, concurring:
I join in the opinion of the court but write separately only to resolve a potential ambiguity in the court’s references to the Authority’s duties under § 704(b). See Maj.Op., Part II.D. Assuming preparation and clean-up time to be “pay practices,” I read § 704(b) as Requiring the Authority to determine the scope of the “prevailing rates and pay practices” in accordance with which the agency is required to negotiate. Thus if the general custom in private industry is to grant technicians five minutes of each, and the union proposed fifteen, the Authority would be obliged (in the proper procedural setting) not only to find whether the award of any such time was a prevailing practice, but also to identify the reach of the practice, here an allowance of five minutes. See United States Dep’t of Interior, Bureau of Indian Affairs v. FLRA, 870 F.2d 554, 557 (9th Cir.1989). As the court’s opinion makes clear, Maj.Op. at 1455, one can imagine many complexities in this determination and we leave their resolution to the Authority’s expert judgment.